DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, that applicant claims “a density of the third plurality of undulations formed on the front surface of the second plate is less than the second plurality of undulations formed on the rear surface of the first plate”.  This is not disclosed in Applicant’s disclosure, or supported by previously filed applicant 16/922,425.  Applicants disclosure actually states that “the third plurality of undulations engage with the second plurality of undulations formed across the rear surface of the first plate to position the rear surface of the first plate against the front surface of the second plate” (see Par. 0010).  This is consistent with the drawings (Fig. 5 and 6) which show for every undulation on the front surface of the second plate is a corresponding undulation on the rear surface of the second plate.  This actually shows a density of the third plurality of undulations formed on the front surface of the second plate is equal to the second plurality of undulations formed on the rear surface of the first plate.
Claims 1-7, 9-11 and 15-19  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the third plurality of undulations engage with the second plurality of undulations formed across the rear surface of the first plate to position the rear surface of the first plate against the front surface of the second plate”, does not reasonably provide enablement for “a density of the third plurality of undulations formed on the front surface of the second plate is less than the second plurality of undulations formed on the rear surface of the first plate”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to Make the invention commensurate in scope with these claims.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roland et al (US 9,207,048) [hereinafter Roland]. 
Regarding claim 20, Roland discloses A ballistic panel 130 providing ballistic protection (Fig. 10) comprising: a first plate (first hard element 136) having a rear surface and a front surface (applicants should note that the panel 130 has multiple layers of soft 135 and hard elements 136, the hard elements can be reasonably and broadly construed as plates; Fig. 10); 
a first plurality of channels running across the front surface of the first plate (Fig. 10; 4 channels), the first plurality of channels increasing an amount of surface area to contact a projectile (Fig. 10); 
a second plurality of channels running across the rear surface of the first plate (Fig. 10; five channels) a second plate (second hard element 136) having a rear surface and a front surface (Fig. 10); a third plurality of channels running across the front surface of the second plate (Fig. 10; 4 channels), wherein a density of the third plurality of channels formed on the front surface of the second plate is less than the second plurality of channels formed on the rear surface of the first plate (as seen in FIG. 10; the third plurality of channels is made up of 4 channels while the second plurality of channels is made up of 5 channels along the same distance).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641